Exhibit 10.3

Execution Copy

Reference No.: CB16-347A

ISDA

International Swaps and Derivatives Association, Inc.

2002 MASTER AGREEMENT

dated as of June 9, 2010

 

CITIBANK, N.A,    between
and    FEDERATED INVESTORS, INC. (“Party A”)       (“Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

Accordingly, the parties agree as follows:

Interpretation

(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

(a) General Conditions.

 

  (i) Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this Agreement

 

  (ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

Copyright © 2002 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other condition
specified in this Agreement to be a condition precedent for the purpose of this
Section 2(a)(iii).

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

(c) Netting of Payments. If on any date amounts would otherwise be payable; —

 

  (i) in the same currency; and

 

  (ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will: —

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

  2   ISDA® 2002        



--------------------------------------------------------------------------------

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

(ii) Liability. If:—

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3. Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

(a) Basic Representations.

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

  3   ISDA® 2002        



--------------------------------------------------------------------------------

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it, any of its Credit Support Providers or any of its applicable
Specified Entities any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or its
ability to perform its obligations under this Agreement or such Credit Support
Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

(g) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.

 

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs:—

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

 

  4   ISDA® 2002        



--------------------------------------------------------------------------------

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification.

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.

 

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes (subject to Sections 5(c)
and 6(e)(iv)) an event of default (an “Event of Default”) with respect to such
party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

(ii) Breach of Agreement; Repudiation of Agreement.

(1) Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or

(2) the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any Transaction evidenced by such a Confirmation
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

  5   ISDA® 2002        



--------------------------------------------------------------------------------

(iii) Credit Support Default.

(I) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:—

(1) defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one Local Business Day);

(3) defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or

(4) disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

  6   ISDA® 2002        



--------------------------------------------------------------------------------

(vi) Cross-Default if “Cross-Default”is specified in the Schedule as applying to
the party, the occurrence or existence of:—

(1) a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or

(2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

  7   ISDA® 2002        



--------------------------------------------------------------------------------

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:—

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement,

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes (subject to Section 5(c))
an Illegality if the event is specified in clause (i) below, a Force Majeure
Event if the event is specified in clause (ii) below, a Tax Event if the event
is specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to clause (v) below or an
Additional Termination Event if the event is specified pursuant to clause
(vi) below:—

(i) Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):—

(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or

(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;

(ii) Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:—

(1) the Office through which such party (which will be the Affected Party) makes
and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or

 

  8   ISDA® 2002        



--------------------------------------------------------------------------------

impracticable for such Office so to perform, receive or comply (or it would be
impossible or impracticable for such Office so to perform, receive or comply if
such payment, delivery or compliance were required on that day); or

(2) such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

(iii) Tax Event. Due to (1) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
(B));

(iv) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

(v) Credit Event Upon Merger. If “Credit Event Upon Merger”is specified in the
Schedule as applying to the party, a Designated Event (as defined below) occurs
with respect to such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:—

(1) X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of the date of this Master Agreement)
to, or reorganises, reincorporates or reconstitutes into or as, another entity;

 

  9   ISDA® 2002        



--------------------------------------------------------------------------------

(2) any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or

(3) X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or

(vi) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Hierarchy of Events.

(i) An event or circumstance that constitutes or gives rise to an Illegality or
a Force Majeure Event will not, for so long as that is the case, also constitute
or give rise to an Event of Default under Section 5(a)(i), 5(a)(ii)(1) or
5(a)(iii)(l) insofar as such event or circumstance relates to the failure to
make any payment or delivery or a failure to comply with any other material
provision of this Agreement or a Credit Support Document, as the case may be.

(ii) Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

(iii) If an event or circumstance which would otherwise constitute or give rise
to a Force Majeure Event also constitutes an Illegality, it will be treated as
an Illegality, except as described in clause (ii) above, and not a Force Majeure
Event.

(d) Deferral of Payments and Deliveries During Waiting Period. If an Illegality
or a Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:—

(i) the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first day that would have been a Local Business Day or
Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

(ii) if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.

(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force Majeure Event occurs under Section 5(b)(i)(l) or
5(b)(ii)(l) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or

 

  10   ISDA® 2002        



--------------------------------------------------------------------------------

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(l) with respect to such party, then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(l) or 5(b)(ii)(l), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(l).

 

6. Early Termination; Close-Out Netting

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3). (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

(i) Notice. If a Termination Event other than a Force Majeure Event occurs, an
Affected Party will, promptly upon becoming aware of it, notify the other party,
specifying the nature of that Termination Event and each Affected Transaction,
and will also give the other party such other information about that Termination
Event as the other party may reasonably require. If a Force Majeure Event
occurs, each party will, promptly upon becoming aware of it, use all reasonable
efforts to notify the other party, specifying the nature of that Force Majeure
Event, and will also give the other party such other information about that
Force Majeure Event as the other party may reasonably require.

(ii) Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. if a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.

 

  11   ISDA® 2002        



--------------------------------------------------------------------------------

(iv) Right to Terminate.

(1) If:—

(A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(B) a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:—

(A) Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

(B) An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior designation
by the other party of an Early Termination Date, pursuant to
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).

 

  12   ISDA® 2002        



--------------------------------------------------------------------------------

(d) Calculations; Payment Date.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

(ii) Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).

(i) Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non- defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(1), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

(2) Two Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X; if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y.

 

  13   ISDA® 2002        



--------------------------------------------------------------------------------

(3) Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and

(B) in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because Automatic Early Termination applies in respect of a party,
the Early Termination Amount will be subject to such adjustments as are
appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Adjustment for Illegality or Force Majeure Event. The failure by a party or
any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(l) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

(v) Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and. except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

(f) Set-Off. Any Early Termination Amount payable to one party (the “Payee”) by
the other party (the “ Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-affected Party, as the case
may be (“X”) (and without prior notice to the Defaulting Party or the Affected
Party, as the case may be), be reduced by its set-off against any other amounts
(“Other Amounts”) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation). To the extent that any
Other Amounts are so set off, those Other Amounts will be discharged promptly
and in all respects. X will give notice to the other party of any set-off
effected under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

  14   ISDA® 2002        



--------------------------------------------------------------------------------

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7. Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b) a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may he necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will he entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

 

  15   ISDA® 2002        



--------------------------------------------------------------------------------

(c) Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

(b) Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

  16   ISDA® 2002        



--------------------------------------------------------------------------------

(h) Interest and compensation.

(i) Prior to Early Termination. Prior to the occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction:—

(1) Interest on Defaulted Payments. If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.

(2) Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

(3) Interest on Deferred Payments. If:—

(A) a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

(B) a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

(C) a party fails to make any payment due to the occurrence of an Illegality or
a Force Majeure Event (after giving effect to any deferral period contemplated
by clause (B) above), it will, to the extent permitted by applicable law,
subject to Section 6(c) and for so long as the event or circumstance giving rise
to that Illegality or Force Majeure Event

 

  17   ISDA® 2002        



--------------------------------------------------------------------------------

continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of’ Default or
Potential Event of Default with respect to that party occurs (and excluding any
period in respect of which interest or compensation in respect of the overdue
amount is due pursuant to clause (B) above), at the Applicable Deferral Rate.

(4) Compensation for Deferred Deliveries. If:—

(A) a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;

(B) a delivery is deferred pursuant to Section 5(d); or

(C) a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

(ii) Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in respect of a Transaction:—

(1) Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect
of the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.

(2) Interest on Early Termination Amounts. If an Early Termination Amount is due
in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.

(iii) Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of daily compounding and the actual number of days
elapsed.

 

  18   ISDA® 2002        



--------------------------------------------------------------------------------

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

(b) If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).

(c) The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction. Subject to
Section 6(b)(ii), neither party may change the Office in which it books the
Transaction or the Office through which it makes and receives payments or
deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11. Expenses

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated: —

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received:

(iii) if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

(v) if sent by electronic messaging system, on the date it is received; or

 

  19   ISDA® 2002        



--------------------------------------------------------------------------------

(vi) If sent by e-mail, on the date it is delivered.

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:—

(i) submits:—

(1) if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

(2) if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

(d) Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

  20   ISDA® 2002        



--------------------------------------------------------------------------------

14. Definitions

As used in this Agreement:—

“Additional Representation” has the meaning specified in Section 3.

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Agreement” has the meaning specified in Section 1(c).

“Applicable Close-out Rate” means:—

(a) in respect of the determination of an Unpaid Amount:—

(i) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(ii) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;

(iii) in respect of obligations deferred pursuant to Section 5(d), if there is
no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and

(iv) in all other cases following the occurrence of a Termination Event (except
where interest accrues pursuant to clause (iii) above), the Applicable Deferral
Rate; and

(b) in respect of an Early Termination Amount:—

(i) for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:-

(1) if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;

(2) if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and

(3) in all other cases, the Applicable Deferral Rate: and

 

  21   ISDA® 2002        



--------------------------------------------------------------------------------

(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable to (but excluding) the date of
actual payment:—

(1) if a party fails to pay the Early Termination Amount due to the occurrence
of an event or circumstance which would, if it occurred with respect to a
payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

(2) if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;

(3) if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and

(4) in all other cases, the Termination Rate.

“Applicable Deferral Rate” means:—

(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

(b) for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to he selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and

(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(l) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.

“Automatic Early Termination” has the meaning specified in Section 6(a).

“Burdened Party” has the meaning specified in Section 5(b)(iv).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

  22   ISDA® 2002        



--------------------------------------------------------------------------------

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if mat would not be commercially reasonable, as of the date
or dates following the Early Termination Date as would be commercially
reasonable.

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

(i) quotations (either firm or indicative) for replacement transactions supplied
by one or more third parties that may take into account the creditworthiness of
the Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;

(ii) information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or

(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and

 

  23   ISDA® 2002        



--------------------------------------------------------------------------------

(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.

“Confirmation” has the meaning specified in the preamble.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Contractual Currency” has the meaning specified in Section 8(a).

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgements in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgements in
Civil and Commercial matters.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Cross-Default” means the event specified in Section 5(a)(vi).

“Default Pate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Designated Event” has the meaning specified in Section 5(b)(v).

“Determining Party” means the party determining a Close-out Amount.

“Early Termination Amount” has the meaning specified in Section 6(e).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

“Event of Default” has the meaning specified in Section 5(a) and if applicable,
in the Schedule.

“Force Majeure Event” has the meaning specified in Section 5(b).

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

“Illegality” has the meaning specified in Section 5(b).

 

  24   ISDA® 2002        



--------------------------------------------------------------------------------

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

“Master Agreement” has the meaning specified in the preamble.

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Other Amounts” has the meaning specified in Section 6(f).

 

  25   ISDA® 2002        



--------------------------------------------------------------------------------

“Payee” has the meaning specified in Section 6(f).

“Payer” has the meaning specified in Section 6(f).

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Proceedings” has the meaning specified in Section 13(b).

“Process Agent” has the meaning specified in the Schedule.

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Schedule” has the meaning specified in the preamble.

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

  26   ISDA® 2002        



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means, with respect to any Early Termination Date,
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 am. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

“Transaction” has the meaning specified in the preamble.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or would have been) required to he
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other

 

  27   ISDA® 2002        



--------------------------------------------------------------------------------

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(I) or (2), as appropriate, The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(c) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.

“Waiting Period” means:

(a) in respect of an event or circumstance under Section 5(b)(i). other than In
the case of Section 5(b)(i){2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence or that event or circumstance.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.    

FEDERATED INVESTORS, INC.

By:

 

/s/ Linda Cook

   

By:

 

/s/ Thomas R. Donahue

Name:   Linda Cook     Name:   Thomas R. Donahue Title:   Vice President    
Title:   Chief Financial Officer   Citibank, N.A.     Date:   Date:        

Copyright © 2002 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

Execution Copy

Reference No. CB16-347A

SCHEDULE

to the

ISDA 2002 Master Agreement

dated as of June 9, 2010

between

CITIBANK, N.A.,

a national banking association organized under the laws of the United States

(“Party A”)

and

FEDERATED INVESTORS, INC.,

a corporation organized and existing

under the laws of the Commonwealth of Pennsylvania

(“Party B”)

Scope of Agreement. For the purposes of this Agreement, the term “Transaction”
shall refer solely to an interest rate swap having a trade date of
[            ], and Confirmation Reference No.:[            ].

Part I

Termination Provisions

In this Agreement:

 

  (a) “Specified Entity” means in relation to Party A for the purpose of:-

Section 5(a)(v),               Citigroup Global Markets Limited, Citigroup Forex
Inc., Citigroup Global Markets Commercial Corp., Citicorp Securities Services,
Inc., Citigroup Global Markets Inc., Citibank Europe PLC, Citigroup Financial
Products Inc., Citigroup Energy Inc., Citibank Canada, Citigroup Energy Canada
ULC, Citibank Japan Ltd., and Citigroup Global Markets Deutschland AG & Co. KGaA

Section 5(a)(vi),    None Specified Section 5(a)(vii),    None Specified
Section 5(b)(v),    None Specified

 

29



--------------------------------------------------------------------------------

in relation to Party B for the purpose of:-

 

Section 5(a)(v),

   Each Loan Party (as defined in the Credit Agreement)

Section 5(a)(vi),

   None Specified

Section 5(a)(vii),

   None Specified

Section 5(b)(v),

   None Specified

(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement. For purposes of clause (c) of such definition, Specified
Transaction includes any securities options, margin loans, short sales, any
agreement governing the purchase, sale, transfer, exchange or option of a
commodity, or any other commodity trading transaction and any other similar
transaction now existing or hereafter entered into between Party A (or any
Section 5(a)(v) Affiliate) and Party B (or any Affiliate of Party B). For this
purpose, “commodity” means any tangible or intangible commodity of any type or
description, including without limitation power, natural gas, petroleum (and the
products and by-products thereof), emissions allowances, precious metals and
coal.

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will apply to Party B.

For purposes of Section 5(a)(vi), the following provisions apply:

“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement, provided, however, that Specified Indebtedness shall not include
deposits received in the course of a party’s ordinary banking business.

“Threshold Amount” means

(i) with respect to Party A, 2% of the stockholders’ equity of Party A; and

(ii) with respect to Party 13, USD 25,000,000;

including the U.S. Dollar equivalent on the date of any default, event of
default or other similar condition or event of any obligation stated in an other
currency.

For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party’s most recent consolidated (quarterly, in the case of a
U.S. incorporated party) balance sheet and shall include, in the case of a U.S.
incorporated party, legal capital, paid-in capital, retained earnings and
cumulative translation adjustments. Such balance sheet shall be prepared in
accordance with accounting principles that are generally accepted in such
party’s country of organization.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B.

 

30



--------------------------------------------------------------------------------

(e) The “Automatic Early Termination” provisions of Section 6(a) will not apply
to Party A and will not apply to Party B; provided, however, that with respect
to a party, where the Event of Default specified in Section 5(a)(vii)(1), (3),
(4), (5), (6) or to the extent analogous thereto, (8) is governed by a system of
law which does not permit termination to take place after the occurrence of the
relevant Event of Default, then the Automatic Early Termination provisions of
Section 6(a) will apply to such party.

(f) “Termination Currency” will have the meaning specified in Section 14 of this
Agreement.

(g) “Additional Termination Event” will apply.

(i) It shall constitute an Additional Termination Event, Party B shall be the
sole Affected Party and Party A shall be the party entitled to determine the
Close-out Amount, if at any time

(a) that certain $425,000,000 Term Loan Facility Amended and Restated Credit
Agreement, dated as of April 9, 2010, by and among Federated Investors, Inc.,
the guarantors and financial institutions party thereto, and PNC Bank, National
Association, as agent thereunder (as supplemented, amended, modified, renewed or
restated from time to time, the “Credit Agreement”) matures or expires or is
terminated or cancelled for any reason, prior to the Termination Date of the
Transaction, or (b) Party A or an Affiliate of Party A shall, for any reason,
other than a voluntary assignment by Party A or such Affiliate, cease to be a
Lender under the Credit Agreement and Party B fails to assign within sixty days
of such event all outstanding Transactions to another counterparty reasonably
acceptable to Party A and Party B.

(ii) The occurrence of any of the following events shall constitute an
Additional Termination Event with respect to Party A with Party A as the sole
Affected Party and the Transaction as the Affected Transaction:

Rating Downgrade. Party A (i) fails to maintain a rating with respect to its
unsecured and unsubordinated long-term debt of at least Baa3 as determined by
Moody’s Investors Service Inc., including any official successor thereto
(“Moody’s” and the “Moody’s Rating”); or (ii) fails to maintain a rating with
respect to its unsecured and unsubordinated long-term debt of at least BBB- as
determined by Standard and Poor’s Rating Group, including any official successor
thereto (“S&P” and the “S&P Rating”); or (iii) ceases to be rated by either
Moody’s or S&P or has either rating suspended or withdrawn. For the avoidance of
doubt, in the event either Moody’s or S&P assigns a rating to Party A that is
lower than the Moody’s Rating or the S&P Rating, as the case may be, then such
lower rating shall be determinative.

 

31



--------------------------------------------------------------------------------

Part 2

Tax Representations

(a) Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b) Payee Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B make the representations specified below, if any:

The following representation will apply to Party A:

It is a national banking association organized under the laws of the United
States and its U.S. taxpayer identification number is 13-5266470. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on Form 1099 and backup withholding.

The following representation will apply to Party B:

It is a corporation created or organized in the United States or under the laws
of the United States and its U.S. taxpayer identification number is 25-1111467.
It is “exempt” within the meaning of Treasury Regulation sections 1.6041-3(p)
and 1.6049-4(c) from information reporting on Form 1099 and backup withholding.

 

32



--------------------------------------------------------------------------------

Part 3

Agreement to Deliver Documents

For the purpose of Section 4(a) of this Agreement:

I. Tax forms, documents or certificates to be delivered are:

 

Party required to

deliver document

  

Form/Document/

Certificate

  

Date by which to

Be delivered

Party A and Party B    As required under Section 4(a)(i) of the Agreement, IRS
Form W-9, IRS Form W-8BEN, IRS Form W-8ECI, IRS Form W-8EXP and/or IRS Form
W-8IMY, whichever is relevant.    Promptly upon execution of this Agreement; and
promptly upon learning that any form previously provided by such party has
become obsolete or incorrect.

II. Other documents to be delivered are:

 

Party required to

deliver document

  

Form/Document/

Certificate

  

Date by which to

be delivered

  

Covered by

Section 3[d)

(a) Party A and Party B    Evidence reasonably satisfactory to the other party
of the (i) authority of such party and any Credit Support Provider to enter into
the Agreement, any Credit Support Document and the Transaction and (ii)
authority and genuine signature of the individual signing the Agreement and any
Credit Support Document on behalf of such party to execute the same.    As soon
as practicable after execution of this Agreement and, if requested by the other
party, as soon as practicable after execution of any Confirmation of any other
Transaction.    Yes

 

33



--------------------------------------------------------------------------------

Party required

to deliver

document

  

Form/Document/

Certificate

  

Date by which to

be delivered

  

Covered by
Section 3(d)

(b) Party A    The party’s Consolidated Reports of Condition and Income for A
Bank with Domestic and Foreign Offices -FFIEC 031    Upon request, provided,
however, that such financials are “deemed” to be delivered hereunder on the date
the same shall be posted on the website: http://www.citigroup.com/
citigroup/fin/index.htm    Yes (c) Party B    The party’s annual and semi-annual
reports containing audited consolidated financial statements prepared in
accordance with accounting principles that are generally accepted in such
party’s country of organization and certified by independent certified public
accountants for each fiscal year.    Upon request, provided, however, that such
financials are “deemed” to be delivered hereunder on the date the same shall be
posted on the website: http://www,federatedinvestors.com    Yes

 

34



--------------------------------------------------------------------------------

Part 4

Miscellaneous

(a) Addresses for Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to Party A:

With respect to a particular Transaction, all notices or communications to Party
A shall be sent to the address or facsimile number indicated in the Confirmation
of that Transaction.

 

Address:     

Capital Markets Documentation Unit

388 Greenwich Street

17th Floor

New York, New York 10013

Attention:      Director of Derivative Operations

Facsimile No.: 212 816 5550

Address for notices or communications to Party B:

 

Address:     

Federated Investors Tower

1001 Liberty Avenue

Pittsburgh, PA 15222-2779

Attention:      M. Cole Dolinger Facsimile No:     

412-288-2292

412-992-4351

 

     (b )     Process Agent. For the purpose of Section 13(c) of this Agreement:
        Party B appoints as its Process Agent: not applicable.      (c )    
Offices. The provisions of Section 10(a) will apply to this Agreement.      (d
)     Multibranch Party. For the purpose of Section 10(b) of this Agreement:
        Party A is a Multibranch Party and may enter into a Transaction through
any of the following offices: New York, London, Singapore and Sydney.        
Party B is not a Multibranch Party.

 

35



--------------------------------------------------------------------------------

(e) Calculation Agent The Calculation Agent is Party A; provided however, that
if at any time an Event of Default or Additional Termination Event has occurred
and is continuing, with respect to Party A, then the Calculation Agent shall be
a party selected by Party B (“Alternative Calculation Agent” reasonably
acceptable to Party A, with any costs arising from such selection being borne by
Party B. The Alternative Calculation Agent will remain the Calculation Agent for
so long as such event continues. If Party A cures the relevant Event of Default
or Additional Termination Event before Party B designates an Early Termination
Date in accordance with Section 6(a), and no other Event of Default or
Additional Termination Event has occurred (and not been cured) by such time,
then the Calculation Agent shall again be Party A from the time of such cure.

In relation to the Transaction, if Party B notifies Party A of a dispute
regarding a calculation and/or determination made by the Calculation Agent in
the discharge of its duties hereunder, each party shall use its reasonable
efforts to resolve expeditiously any disagreements concerning such calculations
and/or determinations, if Party A and Party B cannot ranch agreement (any
calculation or determination so agreed by the parties or determined in
accordance with this paragraph being referred to as a “Resolved Amount”), Party
B may require that the calculations and/or determinations made by the
Calculation Agent be submitted to an independent review. In such event, Party A
and Party B shall appoint promptly and jointly three independent leading dealers
in the relevant market each to review the Calculation Agent’s calculation and/or
determination in which case: (1) if at least two of the three dealers agree with
the Calculation Agent’s calculation and/or determination, the Resolved Amount
shall be such calculation and/or determination, or (2) if fewer than two of the
three dealers agree with the Calculation Agent’s calculation, the Resolved
Amount shall be the arithmetic mean of the calculations provided by the
appointed dealers. If, after reasonable attempt, Party A and Party B are unable
to receive three calculations, the Resolved Amount shall be as mutually agreed
in good faith by Party A and Party B in accordance with market practice by
reference to calculations and/or determinations made by independent leading
dealers in the relevant market. The Resolved Amount reached in accordance with
such process shall be conclusive and binding absent manifest error and the costs
of the process shall be borne equally by Party A and Party B.

(f) Credit Support Document. None.

(g) Credit Support Provider. Not Applicable.

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York.

(i) Jurisdiction. Section l3(b)(i) of the Agreement is hereby amended by
deleting in line 2 of paragraph 2 the word “non-” and by deleting paragraph
(iii) thereof. The following shall be added at the end of Section 13(b):
“Nothing in this provision shall prohibit a party from bringing an action to
enforce a money judgment in any other jurisdiction.”

(j) “Affiliate” will have the meaning specified in Section 14 of this Agreement.

 

36



--------------------------------------------------------------------------------

(k) Absence of Litigation. For the purpose of Section 3(c): “Specified Entity”
means in relation to Party A, any Affiliate of Party A, and in relation to Party
B, any Affiliate of Party B.

(I) No Agency. The provisions of Section 3(g) will apply to this Agreement.

(m) Additional Representation will apply. For the purpose of Section 3 of this
Agreement, each of the following will constitute an Additional Representation
and each party will be deemed to represent to the other party (unless otherwise
noted) on the date on which it enters into a Transaction that (absent a written
agreement between the parties that expressly imposes affirmative obligations to
the contrary for that Transaction):

“(h) Relationship Between Parties.

(I) No Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

(2) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the financial and other risks of that
Transaction.

(3) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.

(i) Risk Management. Party B alone represents that this Agreement has been, and
each Transaction hereunder has been or will be, as the case may be, entered into
for the purpose of managing its borrowings or investments, hedging its
underlying assets or liabilities or in connection with its line of business
(including financial intermediation services) and not for the purpose of
speculation.

(j) Eligible Contract Participant. (a) It is an “eligible contract participant”
within the meaning of Section la(12) of the Commodity Exchange Act, as amended
(the “CEA”), (b) this Agreement and each Transaction is subject to individual
negotiation by each party, and (c) neither this Agreement nor any Transaction
will be executed or traded on a “trading facility” within the meaning of Section
la(33) of the CEA.

 

37



--------------------------------------------------------------------------------

(k) Financial Institution. With respect to Party A only, it represents that it
is a “financial institution” as defined in the Federal Deposit Insurance
Corporation Improvement Act of 1991 or Regulation EE promulgated by the Federal
Reserve Board thereunder.

(l) ERISA. The assets that are used in connection with the execution, delivery
and performance of this Agreement and the Transaction entered into pursuant
hereto are not (i) the assets of an “employee benefit plan” (within the meaning
of Section 3(3) of The Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a plan described in Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), (iii) an entity whose underlying assets
include “plan assets” by reason of Department of Labor regulation section
2510.3-101 (as modified by Section 3(42) of ERISA), or (iv) a governmental plan
that is subject to any federal, state, or local law that is substantially
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code.”

(n) Netting of Payments. Either party may notify the other in writing, not less
than one Local Business Day in advance of one or more Scheduled Settlement
Dates, that with regard to payments due on that date, Multiple Transaction
Payment Netting will apply.

Part 5

Other Provisions

(a) Waiver of Right to Trial by Jury. Each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to this Agreement.

(b) Severability. Except as otherwise provided in Sections 5(b)(i) or 5(b)(ii)
in the event that any one or more of the provisions contained in this Agreement
should be held invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor, in good faith negotiations, to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

(c) Confirmation Procedures. For each Transaction that Party A and Party B enter
hereunder, Party A shall promptly send to Party B a Confirmation setting forth
the terms of such Transaction and Party B shall execute and return the
Confirmation to Party A within a commercially reasonable time.

 

38



--------------------------------------------------------------------------------

(d) Escrow Payments. if by reason of the time difference between the cities in
which payments are to be made, it is not possible for simultaneous payments to
be made on any date on which both parties are required to make payments
hereunder, either party may at its option and in its sole discretion notify the
other party that payments on that date are to be made in escrow. In this case
the deposit of the payment due earlier on that date shall be made by 2:00 p.m.
(local time at the place for the earlier payment) on that date with an escrow
agent selected by the party giving the notice, accompanied by irrevocable
payment instructons (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow. The party that
elects to have payments made in escrow shall pay the costs of the escrow
arrangements and shall cause those arrangements to provide that the intended
recipient of the payment due to be deposited first shall be entitled to interest
on that deposited payment for each day in the period of its deposit at the rate
offered by the escrow agent for that day for overnight deposits in the relevant
currency in the office where it holds that deposited payment (at 11:00 am. local
time on that day) if that payment is not released by 5:00 p.m. on the date it is
deposited for any reason other than the intended recipient’s failure to make the
escrow deposit it is required to make hereunder in a timely fashion.

(e) Recording of Conversations. Each party hereto consents to the recording of
its telephone conversations relating to this Agreement or any potential
Transaction. To the extent that one party records telephone conversations (the
“Recording Party”) and the other party does not (the “Non-Recording Party”), the
Recording Party shall, in the event of any dispute, make a complete and unedited
copy of such party’s tape of the entire day’s conversations with the
Non-Recording Party’s personnel available to the Non-Recording Party. The
Recording Party’s tapes may be used by either party in any forum in which a
dispute is sought to be resolved and the Recording Party will retain tapes for a
consistent period of time in accordance with the Recording Party’s policy unless
one party notifies the other that a particular Transaction is under review and
warrants further retention.

(f) Limitation of Liability. No party shall be required to pay or be liable to
the other party for any consequential, indirect or punitive damages, opportunity
costs or lost profits.

(g) 2002 Master Agreement Protocol. The parties agree that the definitions and
provisions contained in Annexes 1 to 16 and Section 6 of the 2002 Master
Agreement Protocol published by the lnternational Swaps and Derivatives
Association, Inc. on 15th July, 2003 are incorporated into and apply to this
Agreement.

(h) Set-off. Section 6(f) is amended to include on line six after the words
“payable by the Payee” the words “(or any Affiliate of the Payee)” and is
further amended to add the following sentence at the end thereof: “For purposes
ofthis provision ‘Affiliate’ of Party A shall only include subsidiaries of Party
A.”

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.     FEDERATED INVESTORS, INC. By:  

/s/ Linda Cook

    By:  

/s/ Thomas R. Donahue

Name:   Linda Cook     Name:   Thomas R. Donahue Title:   Vice President    
Title:   Chief Financial Officer   Citibank, N.A.      

 

40